Opinion by
Judge Blatt,
Kathryn M. Hassett (condemnee) appeals here from an order of the Court of Common Pleas of Delaware County which denied her request that she be paid delay compensation from the date her property was condemned by the Pennsylvania Public Utility Commission (PUC).
The property here concerned was condemned by order of the PUC on October 31, 1969 for use in the construction of an interstate highway project. In November 1975 the determination of damages due the *370condemnee was submitted at tbe condemnee’s request to the court of common pleas pursuant to Section 411 of the Public Utility Law1 (Law), 66 P.S. §1181, and she made motions there both for summary judgment and for judgment on the pleadings seeking delay compensation from the date of condemnation by the PUC to the date of payment of just compensation. The court denied both motions, holding that the determination of damages due the condemnee was controlled by Article'VI of the Eminent Domain Code2 (Code) and that, because the condemnee had remained in possession of the property since the date of condemnation, delay compensation' was not available to her. This appeal followed.
•There are no facts in dispute. The sole legal issue presented here is what is the law to be applied for the determination of damages when an eminent domain case is referred from the PUC to the court of common pléas pursuant to Section 411 of the Law, 66 P.S. §1181. The condemnee argues that, because the taking was effected under Section 409 of the Public Utility Law, 66 P.S. §1179 and not under the Eminent Domain Code, the Eminent Domain Code does not apply to the proceeding and the pre-code common law applies with respect to delay compensation payable to the condemnee. See, e.g., Stine v. Department of Transportation, 26 Pa. Commonwealth Ct. 292, 364 A.2d 745 (1976). We disagree.
Section 303 of the Eminent Domain Code, 26 P.S. §1-303, provides in pertinent part:
It is intended by this act to provide a complete and exclusive procedure and law to govern all condemnations of property for public pur*371poses and the assessment of damages therefor, . . . Provided, however, That nothing in this act shall be deemed to affect, vary, alter or modify the jurisdiction or power of the Public Utility Commission of the Commonwealth of Pennsylvania. . . . (Emphasis added.)
The procedure by which the determination of damages due the condemnee, was submitted to the court of common pleas is contained in Section 411(a) of the Public Utility Law, 66 P.S. §1181 (a), which provides in relevant part:
[T]he commission may, of its own motion, or upon application of any party in interest, submit to the court of common pleas of the county wherein the property affected is located, the determination of the amount of damages to any property owner due to such condemnation, for which purpose such court shall appoint viewers, from whose award of damages an appeal to said court shall lie on the part of any person or party aggrieved thereby, under the general law applicable to the appointment of viewers, for the ascertainment of damages due to the condemnation of private property for public use. (Emphasis added.)
Beading these two sections together, we believe that it was the legislative intent that all assessments of damages resulting'from the condemnation of private property for public purposes must be determined when submitted to courts of common pleas pursuant to the relevant provisions of the Eminent Domain Code. This conclusion is supported by the plain language of both sections which together provide that, upon the appropriate motion, a court of common pleas may determine the damages due to the. condemnation by the PUC of private property for a public use and that the Eminent Domain Code furnishes the complete *372and exclusive procedure to govern the assessment of damages for all condemnations of property for public purposes.3 The arguments of the eondemnee to the contrary are unpersuasive.
Section 611 of the Eminent Domain Code, 26 P.S. §1-611, concerns the payment of delay compensation and provides in pertinent part:
The eondemnee shall not he entitled to compensation for delay in payment during the period he remains in possession after the condemnation. . . .
It is undisputed here that eondemnee has remained in possession of the property ever since it was condemned by the PUC. She is, therefore, ineligible for delay compensation under Section 611 of the Code. See County of Bucks v. .800 Acres of Land in Middletown Township, 32 Pa. Commonwealth Ct. 448, 379 A.2d 903, (1977); Commonwealth v. Upholzer, 18 Pa. Commonwealth Ct. 102, 334 A.2d 812 (1975); Govatos v. Redevelopment Authority of the County of Montgomery, 11 Pa. Commonwealth Ct. 529, 314 A.2d 536 (1974).
The eondemnee argues finally that if the Eminent Domain Code applies here, the date of taking of her property for purposes of valuation should not he the date of the PUC’s condemnation order but rather the date upon which the PUC referred the matter to the court. Again we disagree. Section 602(a) of the Eminent Domain Code, 26 P.S. §l-602(a), clearly provides that just compensation due a eondemnee must be calculated with reference to the date of condemnation. The date of condemnation here is clearly the date of the PUC’s order.
*373The order of the lower court is affirmed.
Order
And Now, this 27th day of March, 1978, the order of the Court of Common Pleas of Delaware County, numbered 5846 of 1975 and dated January 25, 1977, is hereby affirmed.

 Act of May 28, 1937, P.L. 1053, as amended, 66 P.S. §1101 et seq.-


 Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §101 et seq.


 We do not see this result as affecting, varying, altering or modifying the jurisdiction or power of the PUC. See Section 303 of the Code, 26 P.S. §1-303.